OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                                            /
                                                                 ^E3BB37 PITNEY BOWES



                                              BKJLUP««S 0 2 1R          3         _
2/9/2015       PRIVATE USE** ; ^ ^fflggfragS 000655 7458                   FEB 13 2015
SMITH, WILLIAM DENON Tfc Ct No. fK98SI-gfl!|fF FR°M aWpP-lisSS-OI
On this day, the application fof>1i:07 Writ of Habeas Corpus has been received
and presented to the Court.                  .?
                                    "'•ft"   ."'-.'
                                                                     Abel Acosta, Clerk

                              WILLIAM DENON SMITH
                                                      #1928399


                                                                 *$?